FILED
                                                                                            Jul 18, 2019
                                                                                            02:00 PM(CT)
                                                                                            TENNESSEE
                                                                                       WORKERS' COMPENSATION
                                                                                          APPEALS BOARD

              TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                 WORKERS’ COMPENSATION APPEALS BOARD

Israel Lara                                        ) Docket No. 2016-02-0501
                                                   )
v.                                                 ) State File No. 94197-2015
                                                   )
Progress Rail Services Corp., et al.               )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims                                )
Brian K. Addington, Judge                          )

                                    Affirmed and Remanded

In this interlocutory appeal, the employee alleges suffering an injury to his back when a
co-worker dropped a piece of metal the two were carrying. The employee received
authorized medical treatment for his injury but claimed he was entitled to additional
medical treatment and temporary disability benefits. Following an expedited hearing, the
trial court denied the employee’s request for additional medical care and his request for
temporary disability benefits because he provided no evidence he was unable to work as a
result of the work accident. The employee has appealed. We affirm the trial court’s
decision and remand the case.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge Timothy W. Conner and Judge David F. Hensley joined.

Israel Lara, Johnson City, Tennessee, employee-appellant, pro se

Eric Shen, Brentwood, Tennessee, for the employer-appellee, Progress Rail Services
Corp.

                                     Memorandum Opinion 1

       Israel Lara (“Employee”), a resident of Johnson City, Tennessee, worked as a
laborer for Progress Rail Services Corporation (“Employer”). On November 17, 2015,
1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Board deems appropriate, in cases that are not legally and/or factually novel or complex.”
Appeals Bd. Prac. & Proc. § 1.3.
                                                   1
Employee, with the assistance of a co-worker, was lifting a heavy piece of metal onto a
pallet when the co-worker dropped his end, causing Employee to bear the weight of the
entire piece. As a result, Employee claimed to have suffered an injury to his back.

        Two days later, Employee was treated at Medical Care, a walk-in clinic. X-rays
indicated he suffered from “[d]egenerative disk space narrowing and very mild chronic
discogenic sclerosis at L5-S1.” Employee was given a work excuse for five days and was
assigned lifting restrictions of ten pounds. He returned to full duty six days after his
injury.

       Employee continued to complain of back pain and was referred to Dr. Michael
Wilkinson, a pain management specialist. Dr. Wilkinson administered two injections, but
Employee’s pain persisted. He was then referred to a neurosurgeon, Dr. Jim Brasfield.
After a series of diagnostic tests, Dr. Brasfield reported that Employee’s tests were
normal and placed him at maximum medical improvement. In addition, Dr. Brasfield
reported that Employee “does not have any restrictions in regard to his work injury of
November 17, 2015” and “he may return to his regular work without restrictions.”

      Due to Employee’s ongoing complaints of pain and requests for additional
treatment, Employer sent him to Dr. James Burt, another neurosurgeon, for an additional
medical examination. After Dr. Burt reviewed Employee’s records and performed an
examination, he concluded:

       It is my best medical opinion [Employee] has not suffered any type of
       permanent disability owing to his work events of November 17, 2015.
       Therefore, any ongoing complaints that [he] has, I cannot relate to his
       November 17, 2015 work event. It is my opinion that [Employee] may
       participate in the work force without restrictions with regards to his lumbar
       spine.

       Thereafter, Employee filed a petition requesting additional medical treatment and
temporary disability benefits. After an expedited hearing, the trial court found that
Employee failed to present sufficient evidence that he was likely to prevail at trial and
denied the requested benefits. The court reasoned that, even though Employee “has pain
that affects his daily life . . . the medical records indicate that he is at MMI, [and] his
current complaints do not relate to the November 17, 2015 incident.” The trial court also
denied Employee’s request for temporary disability benefits because no medical provider
had taken him off work for more than five days.

        Employee has appealed. However, he has failed to file a brief, failed to identify
any issues for our review, does not allege any legal errors on the part of the trial court,
and has not made any argument as to why the trial court’s decision should be reversed.
“It is not the role of the courts, trial or appellate, to research or construct a litigant’s case

                                               2
or arguments for him or her.” Sneed v. Bd. of Prof’l Responsibility of the Sup. Ct. of
Tenn., 301 S.W.3d 603, 615 (Tenn. 2010). Were we to search the record for possible
errors and raise issues and arguments for Employee, we would be acting as his counsel,
which the law prohibits. Webb v. Sherrell, No. E2013-02724-COA-R3-CV, 2015 Tenn.
App. LEXIS 645, at *5 (Tenn. Ct. App. Aug. 12, 2015).

       The trial court’s decision is affirmed, and the case is remanded. Costs on appeal
are taxed to Employee.




                                           3
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD

Israel Lara                                             )     Docket No. 2016-02-0501
                                                        )
v.                                                      )     State File No. 94197-2015
                                                        )
Progress Rail Services Corp., et al.                    )
                                                        )
                                                        )
Appeal from the Court of Workers’                       )
Compensation Claims                                     )
Brian K. Addington, Judge                               )

                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 18th day of July, 2019.

 Name                              Certified   First   Via   Fax      Via     Sent to:
                                   Mail        Class   Fax   Number   Email
                                               Mail
 Israel Lara                           X                                X     3121 W. Walnut St. #2
                                                                              Johnson City, TN 37604
                                                                              napomusono08@hotmail.com
 Eric Shen                                                              X     eric.shen@libertymutual.com
 Brian Addington, Judge                                                 X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                        X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                           X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-0064
Electronic Mail: WCAppeals.Clerk@tn.gov